Case 19-30258-KLP                 Doc 1375 Filed 02/20/20 Entered 02/20/20 18:42:10                              Desc Main
                                          Document    Page 1 of 24



 Dennis F. Dunne, Esq. (admitted pro hac vice)                                   Michael A. Condyles, Esq. (VA 27807)
 Evan R. Fleck, Esq. (admitted pro hac vice)                                     Peter J. Barrett, Esq. (VA 46179)
 Michael W. Price, Esq. (admitted pro hac vice)                                  Jeremy S. Williams, Esq. (VA 77469)
 MILBANK LLP                                                                     Brian H. Richardson, Esq. (VA 92477)
 55 Hudson Yards                                                                 KUTAK ROCK LLP
 New York, New York 10001                                                        901 East Byrd Street, Suite 1000
 Telephone:    (212) 530-5000                                                    Richmond, Virginia 23219-4071
 Facsimile:    (212) 530-5219                                                    Telephone:      (804) 644-1700
                                                                                 Facsimile:      (804) 783-6192

 Co-Counsel for Debtors in Possession


                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE EASTERN DISTRICT OF VIRGINIA
                                         RICHMOND DIVISION

                                                                          )
     In re:                                                               )       Chapter 11
                                                                          )
     GEMSTONE SOLUTIONS GROUP, INC., et al.,1                             )       Case No. 19-30258 (KLP)
                                                                          )
                                  Debtors.                                )       (Jointly Administered)
                                                                          )

                     DEBTORS’ MOTION TO APPROVE RULE 9019 COMPROMISE
                           WITH U.S. BANK NATIONAL ASSOCIATION

               The above-captioned debtors in possession (collectively, the “Debtors”), by counsel,

 respectfully move the Court for entry of an order, substantially in the form attached hereto as

 Exhibit A, approving a settlement and compromise with U.S. Bank National Association (“U.S.

 Bank,” and together with the Debtors, the “Parties”) regarding that certain Co-Branded Credit Card


 1             The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
               are: Gemstone Solutions Group, Inc. f/k/a Gymboree Group, Inc. (6587); Gemstone Solutions Intermediate
               Corporation f/k/a Gymboree Intermediate Corporation (1473); Gemstone Solutions Holding Corporation
               f/k/a Gymboree Holding Corporation (0315); Gemstone Solutions Wholesale, Inc. f/k/a Gymboree
               Wholesale, Inc. (6588); Gemstone Solutions Mark, Inc. f/k/a Gym-Mark, Inc. (6459); Gemstone Solutions
               Operations, Inc. f/k/a Gymboree Operations, Inc. (6463); Gemstone Solutions Distribution, Inc. f/k/a
               Gymboree Distribution, Inc. (8669); Gemstone Solutions Manufacturing, Inc. f/k/a Gymboree
               Manufacturing, Inc. (6464); Gemstone Solutions RS, LLC f/k/a Gymboree Retail Stores, LLC (6461);
               Gemstone Solutions Card, LLC f/k/a Gym-Card, LLC (5720); and Gemstone Solutions PR, LLC f/k/a
               Gymboree Island, LLC (1215). The Debtors’ service address is P.O. Box 192976, San Francisco, California
               94119.



 44512.00003
Case 19-30258-KLP        Doc 1375 Filed 02/20/20 Entered 02/20/20 18:42:10                   Desc Main
                                 Document    Page 2 of 24



 Agreement (as amended, supplemented and/or modified, the “Agreement”) to allow, among other

 things, U.S. Bank to use certain trademarks and marketing material owned by the Debtor’s

 predecessors in interest in connection with the issuance of credit cards pursuant to the Gymboree

 Card Program (as defined in the Agreement), pursuant to Rule 9019 of the Federal Rules of

 Bankruptcy Procedure (the “Rule(s)”). In support thereof, the Debtors state as follows:

                                          BACKGROUND

        1.      On January 16, 2019 (the “Petition Date”), the Debtors commenced these cases by

 filing voluntary petitions for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C.

 §§ 101-1532 (as amended, the “Bankruptcy Code”). The Debtors’ cases have been consolidated

 for procedural purposes only and are being administered jointly.

        2.      The Debtors are authorized to continue to operate their business and manage their

 properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

 On January 23, 2019, the United States Trustee for the Eastern District of Virginia appointed an

 official committee of unsecured creditors pursuant to section 1102 of the Bankruptcy Code. No

 request for the appointment of a trustee or examiner has been made.

        3.      The Debtors’ predecessors in interest entered into the Agreement with U.S. Bank

 to participate in a program involving the issuance of co-branded Visa credit cards to eligible

 individuals. Under the Agreement, U.S. Bank issued such cards bearing the Debtors’ trademarks

 and performed related services to support the card issuance program.

        4.       On January 14, 2019, just prior to the Petition Date, U.S Bank issued a notice of

 non-renewal of the Agreement to the Debtors. However, the Debtors became aware that U.S. Bank

 was withholding significant payments that the Debtors believed were owing under the terms of the

 Agreement. U.S. Bank disputed the Debtors’ interpretation of the Agreement and asserted that no

 such amounts are owing.
                                                   2
Case 19-30258-KLP           Doc 1375 Filed 02/20/20 Entered 02/20/20 18:42:10                            Desc Main
                                    Document    Page 3 of 24



                                                SETTLEMENT

         5.       U.S. Bank and the Debtors desire to resolve all remaining disputes between them

 related to the Agreement and to agree to mutual releases of all claims arising out of or in connection

 with the Agreement. The parties have agreed to the settlement reflected in the stipulation attached

 hereto as Exhibit B (the “Stipulation”) and summarized as follows:2

                  a.       Payment to Gemstone. U.S. Bank agrees to pay the Debtors the amount
                           of $184,981.94 (the “Payment”) in immediately available funds on or before
                           fourteen days after the Effective Date of the Stipulation via wire transfer.

                  b.       Mutual Release. (i) Upon receipt of the Payment, the Debtors, their estates,
                           and, to the extent the Debtors have authority to bind them, their affiliates,
                           successors, assigns, trustees, agents, consultants, heirs, directors, officers,
                           employees, shareholders, executives, servants, attorneys, accountants,
                           partners, representatives and other related persons and entities, in such
                           capacities (collectively, the “Gemstone Releasing Parties”), will
                           unequivocally release and forever discharge U.S. Bank and any of its
                           affiliates, successors, assigns, trustees, agents, consultants, heirs, directors,
                           officers, employees, shareholders, executives, servants, attorneys,
                           accountants, partners, representatives, and other related persons and
                           entities, in such capacities (collectively, the “U.S. Bank Released Parties”),
                           from any and all rights, claims, demands, actions, liabilities, causes of
                           action, costs, losses, liens, debts, damages, dues, accounts, sum or sums of
                           money, covenants, contracts, agreements, expenses, judgments, extents,
                           executions, awards, bonds, bills, specialties, reckonings, demands and suits
                           of every nature, kind and description whatsoever, either at law, in admiralty,
                           in equity or otherwise, whether known or unknown, foreseen or unforeseen,
                           suspected or unsuspected, fixed or contingent, disclosed or undisclosed,
                           matured or unmatured, material or immaterial, whether individual, class,
                           derivative or representative, and whether or not asserted or raised and
                           existing, or alleged to exist or to have existed, at any time from the
                           beginning of the world to and including the Effective Date, in each case
                           arising out of or in connection with the Agreement, against any of the U.S.
                           Bank Released Parties. For avoidance of doubt and notwithstanding any
                           provision of this paragraph, the Gemstone Releasing Parties will not in any
                           way release or discharge the U.S. Bank Released Parties or any other party
                           from any claim, cause of action, duty or obligation of any type whatsoever

 2   This summary provides only a general overview of the Stipulation and does not contain all the relevant terms. To
     determine all relevant terms, a complete review should be conducted of the Stipulation and in the event of any
     inconsistency between this summary and the actual terms of the Stipulation, the terms of the Stipulation shall
     control.


                                                          3
Case 19-30258-KLP   Doc 1375 Filed 02/20/20 Entered 02/20/20 18:42:10                  Desc Main
                            Document    Page 4 of 24



                    (including, but not limited to, all suits, debts, dues, sums of money,
                    accounts, reckonings, bonds, bills, specialties, covenants, contracts,
                    controversies, agreements, promises, variances, trespasses, damages,
                    judgments, extents, execution claims, and demands of any kind whatsoever,
                    at law, in admiralty, or in equity, whether accrued or not and whether known
                    or unknown), which is unrelated to the Agreement or relates to or arises in
                    connection with any checking account, savings account, deposit account,
                    trust account, investment account, credit card account, guaranty, or
                    mortgage the Gemstone Released Parties have at or with U.S. Bank (or any
                    of U.S. Bank’s affiliates, parents, subsidiaries, predecessors, successors and
                    assigns) or any other banking, investment, credit, financing, or other
                    relationship or arrangement between a Gemstone Released Party and U.S.
                    Bank (or any of U.S. Bank’s affiliates, parents, subsidiaries, predecessors,
                    successors and assigns).

                    (ii) On the Effective Date, U.S. Bank and, to the extent it has authority to
                    bind them, any of its affiliates, successors, assigns, trustees, agents,
                    consultants, heirs, directors, officers, employees, shareholders, executives,
                    servants, attorneys, accountants, partners, representatives, and other related
                    persons and entities, in such capacities (collectively, the “U.S. Bank
                    Releasing Parties”), will unequivocally release and forever discharge the
                    Debtors, their estates, and their affiliates, successors, assigns, trustees,
                    agents, consultants, heirs, directors, officers, employees, shareholders,
                    executives, servants, attorneys, accountants, partners, representatives and
                    other related persons and entities, in such capacities (collectively, the
                    “Gemstone Released Parties”), from any and all rights, claims, demands,
                    actions, liabilities, causes of action, costs, losses, liens, debts, damages,
                    dues, accounts, sum or sums of money, covenants, contracts, agreements,
                    expenses, judgments, extents, executions, awards, bonds, bills, specialties,
                    reckonings, demands and suits of every nature, kind and description
                    whatsoever, either at law, in admiralty, in equity or otherwise, whether
                    known or unknown, foreseen or unforeseen, suspected or unsuspected, fixed
                    or contingent, disclosed or undisclosed, matured or unmatured, material or
                    immaterial, whether individual, class, derivative or representative, and
                    whether or not asserted or raised and existing, or alleged to exist or to have
                    existed, at any time from the beginning of the world to and including the
                    Effective Date, in each case arising out of or in connection with the
                    Agreement, against any of the Gemstone Released Parties. For avoidance
                    of doubt and notwithstanding any provision of this paragraph, U.S. Bank
                    will not in any way release or discharge the Gemstone Released Parties or
                    any other party from any claim, cause of action, duty or obligation of any
                    type whatsoever (including, but not limited to, all suits, debts, dues, sums
                    of money, accounts, reckonings, bonds, bills, specialties, covenants,
                    contracts, controversies, agreements, promises, variances, trespasses,
                    damages, judgments, extents, execution claims, and demands of any kind
                    whatsoever, at law, in admiralty, or in equity, whether accrued or not and

                                              4
Case 19-30258-KLP           Doc 1375 Filed 02/20/20 Entered 02/20/20 18:42:10                            Desc Main
                                    Document    Page 5 of 24



                           whether known or unknown), which is unrelated to the Agreement or relates
                           to or arises in connection with any checking account, savings account,
                           deposit account, trust account, investment account, credit card account,
                           guaranty, or mortgage the Gemstone Released Parties have at or with U.S.
                           Bank (or any of U.S. Bank’s affiliates, parents, subsidiaries, predecessors,
                           successors and assigns) or any other banking, investment, credit, financing,
                           or other relationship or arrangement between a Gemstone Released Party
                           and U.S. Bank (or any of U.S. Bank’s affiliates, parents, subsidiaries,
                           predecessors, successors and assigns).

                                               JURISDICTION

         6.       This proceeding is a core proceeding pursuant to 28 U.S.C. § 157.

         7.       The Court has subject matter and personal jurisdiction over all parties in interest

 pursuant to 28 U.S.C. § 1334.

                                            BASIS FOR RELIEF

         8.       Bankruptcy Rule 9019 provides, in relevant part:

                           On motion by the [debtor in possession] and after notice
                           and a hearing, the court may approve a compromise or
                           settlement. Notice shall be given to creditors, the United
                           States trustee, . . . and indenture trustee as provided in Rule
                           2002 and to any other entity as the court may direct.3

         9.       Compromises are tools for expediting the administration of the case and reducing

 administrative costs, and are favored in bankruptcy.4 The Debtors believe that the Stipulation

 represents a fair and reasonable compromise and settlement of the disputed issues regarding U.S.

 Bank.




 3   Fed. R. Bankr. P. 9019(a).
 4   See Official Comm. of Unsecured Creditors v. White Plains Joint Venture (In re Bond), No. 93-1410, 1994 U.S.
     App. LEXIS 1282, at *9–*14 (4th Cir. Jan. 26, 1994) (“To minimize litigation and expedite the administration of
     a bankruptcy estate, compromises are favored in bankruptcy.” (internal quotation marks omitted)); see also In re
     Frye, 216 B.R. 166, 172 (Bankr. E.D. Va. 1997) (citing Richardson v. Richardson, 10 Va. App. 391, 399 (1990)).
                                                                                                     (Continued…)


                                                          5
Case 19-30258-KLP          Doc 1375 Filed 02/20/20 Entered 02/20/20 18:42:10                        Desc Main
                                   Document    Page 6 of 24



         10.     In order to approve a settlement under Bankruptcy Rule 9019, a court must

 determine that the settlement is in the “best interest of the estate” and is “fair and equitable.”5

 Among the relevant factors considered by bankruptcy courts in the Eastern District of Virginia are

 “the interests of creditors with proper deference to their reasonable views” and “the complexity,

 time and expense of the litigation.”6 In determining whether to approve a proposed settlement,

 however, the Court should not substitute its judgment for that of the Debtors’.7 Instead, rather

 than conduct “a mini-trial” of the lawsuit at issue, “[t]he Court's fundamental determination is “. .

 . whether the settlement falls below the lowest point in the range of reasonableness.’”8

         11.     Here, the Debtors respectfully submit that the settlement memorialized in the

 Stipulation is fair, equitable and properly reflects the appropriate legal outcome. As an initial

 matter, the Stipulation is the product of good faith, arm’s-length negotiations between the Debtors

 and U.S. Bank. The Debtors, in an exercise of reasonable business judgment, believe this

 compromise to be in the best interest of the estate and creditors, and represents a means by which

 the parties can proceed in the most efficient manner possible to reconcile the issues under the

 Agreement and avoid additional administrative burden.

         12.     The Debtors have provided notice of this Motion in accordance with the Order (I)

 Establishing Certain Notice, Case Management, and Administrative Procedures and (II) Granting

 Related Relief (the “Case Management Order”), [Docket No. 78], and submit that, in light of the




 5   In re Frye, 216 B.R. at 174.
 6   Shaia v. Three Rivers Wood, Inc. (In re Three Rivers Woods, Inc.), No. 99-3020-T, 2001 Bankr. LEXIS 737, at
     *17 (Bankr. E.D. Va. Mar. 20, 2001) (quoting In re Austin, 186 B.R. 397, 400 (Bankr. E.D. Va. 1995)).
 7   See In re Carla Leather, Inc., 44 B.R. 457, 465 (Bankr. S.D.N.Y. 1984).
 8   Three Rivers Woods, Inc., 2001 Bankr. LEXIS 737, at *17 (quoting In re Austin, 186 B.R. at 400 (internal
     quotation marks omitted)).


                                                       6
Case 19-30258-KLP         Doc 1375 Filed 02/20/20 Entered 02/20/20 18:42:10                    Desc Main
                                  Document    Page 7 of 24



 nature of the relief requested, no other or different notice or service of this Motion or the proposed

 order is necessary.

                               REQUEST FOR WAIVER OF STAY

         13.     To implement the Stipulation, the Debtors seek a waiver of any stay of the

 effectiveness of the order approving this Motion. Pursuant to Bankruptcy Rule 6004(h), any “order

 authorizing the use, sale, or lease or property other than cash collateral is stayed until the expiration

 of 14 days after entry of the order, unless the court orders otherwise.” The Debtors submit that

 ample cause exists to justify a waiver of the 14-day stay imposed by Bankruptcy Rule 6004(h) to

 allow the Settlement Agreement to take effect immediately to bring finality to a pending dispute.

 Accordingly, the Debtors respectfully request a waiver of Bankruptcy Rule 6004(h) to the extent

 it is deemed applicable.




                                                    7
Case 19-30258-KLP       Doc 1375 Filed 02/20/20 Entered 02/20/20 18:42:10          Desc Main
                                Document    Page 8 of 24



           WHEREFORE, the Debtors, by counsel, hereby request the Court to approve the

 proposed compromise with U.S. Bank and grant such other relief as the Court deems just and

 proper.


  Dated: February 20, 2020        /s/ Brian H. Richardson
  Richmond, Virginia              Michael A. Condyles, Esq. (VA 27807)
                                  Peter J. Barrett, Esq. (VA 46179)
                                  Jeremy S. Williams, Esq. (VA 77469)
                                  Brian H. Richardson, Esq. (VA 92477)
                                  KUTAK ROCK LLP
                                  901 East Byrd Street, Suite 1000
                                  Richmond, Virginia 23219-4071
                                  Telephone:      (804) 644-1700
                                  Facsimile:      (804) 783-6192
                                  Email:          Michael.Condyles@KutakRock.com
                                                  Peter.Barrett@KutakRock.com
                                                  Jeremy.Williams@KutakRock.com
                                                  Brian.Richardson@KutakRock.com
                                  -and-

                                  Dennis F. Dunne, Esq. (admitted pro hac vice)
                                  Evan R. Fleck, Esq. (admitted pro hac vice)
                                  Michael W. Price, Esq. (admitted pro hac vice)
                                  MILBANK LLP
                                  55 Hudson Yards
                                  New York, New York 10001
                                  Telephone:    (212) 530-5000
                                  Facsimile:    (212) 530-5219
                                  Email:        ddunne@milbank.com
                                                efleck@milbank.com
                                                mprice@milbank.com

                                  Co-Counsel for Debtors in Possession




                                             8
Case 19-30258-KLP   Doc 1375 Filed 02/20/20 Entered 02/20/20 18:42:10   Desc Main
                            Document    Page 9 of 24



                                  EXHIBIT A

                                 Proposed Order




                                       9
Case 19-30258-KLP                Doc 1375 Filed 02/20/20 Entered 02/20/20 18:42:10                              Desc Main
                                        Document     Page 10 of 24



 Dennis F. Dunne, Esq. (admitted pro hac vice)                                  Michael A. Condyles, Esq. (VA 27807)
 Evan R. Fleck, Esq. (admitted pro hac vice)                                    Peter J. Barrett, Esq. (VA 46179)
 Michael W. Price, Esq. (admitted pro hac vice)                                 Jeremy S. Williams, Esq. (VA 77469)
 MILBANK LLP                                                                    Brian H. Richardson, Esq. (VA 92477)
 55 Hudson Yards                                                                KUTAK ROCK LLP
 New York, New York 10001                                                       901 East Byrd Street, Suite 1000
 Telephone:    (212) 530-5000                                                   Richmond, Virginia 23219-4071
 Facsimile:    (212) 530-5219                                                   Telephone:      (804) 644-1700
                                                                                Facsimile:      (804) 783-6192

 Co-Counsel for Debtors in Possession


                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION

                                                                         )
     In re:                                                              )       Chapter 11
                                                                         )
     GEMSTONE SOLUTIONS GROUP, INC., et al.,9                            )       Case No. 19-30258 (KLP)
                                                                         )
                                 Debtors.                                )       (Jointly Administered)
                                                                         )

                     ORDER APPROVING DEBTORS’ RULE 9019 COMPROMISE
                          WITH U.S. BANK NATIONAL ASSOCIATION

              Upon the motion (the “Motion”)10 of the above-captioned debtors in possession

 (collectively, the “Debtors”), for entry of an order (this “Order”) approving a settlement agreement

 (the “Stipulation”) between the Debtors and U.S. Bank National Association (“U.S. Bank”),


 9            The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
              are: Gemstone Solutions Group, Inc. f/k/a Gymboree Group, Inc. (6587); Gemstone Solutions Intermediate
              Corporation f/k/a Gymboree Intermediate Corporation (1473); Gemstone Solutions Holding Corporation
              f/k/a Gymboree Holding Corporation (0315); Gemstone Solutions Wholesale, Inc. f/k/a Gymboree
              Wholesale, Inc. (6588); Gemstone Solutions Mark, Inc. f/k/a Gym-Mark, Inc. (6459); Gemstone Solutions
              Operations, Inc. f/k/a Gymboree Operations, Inc. (6463); Gemstone Solutions Distribution, Inc. f/k/a
              Gymboree Distribution, Inc. (8669); Gemstone Solutions Manufacturing, Inc. f/k/a Gymboree
              Manufacturing, Inc. (6464); Gemstone Solutions RS, LLC f/k/a Gymboree Retail Stores, LLC (6461);
              Gemstone Solutions Card, LLC f/k/a Gym-Card, LLC (5720); and Gemstone Solutions PR, LLC f/k/a
              Gymboree Island, LLC (1215). The Debtors’ service address is P.O. Box 192976, San Francisco, California
              94119.
 10           Capitalized terms used but not defined herein shall have meanings set forth in the Motion.


                                                               10
Case 19-30258-KLP        Doc 1375 Filed 02/20/20 Entered 02/20/20 18:42:10                  Desc Main
                                Document     Page 11 of 24



 attached as Exhibit B to the Motion, pursuant to Rule 9019 of the Federal Rules of Bankruptcy

 Procedure (the “Bankruptcy Rules”) and granting related relief, all as more fully set forth in the

 Motion; and the Court having jurisdiction to consider the Motion and the relief requested therein

 pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the Motion and the relief requested

 therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before the

 Court pursuant to 28 U.S.C. §§ 1408 and 1409; and proper notice of the Motion having been

 provided to all necessary and appropriate parties; and this Court having reviewed the Motion and

 having considered the statements in support of the relief requested therein at a hearing before the

 Court (the “Hearing”); the Court having found that the Debtors’ entry into the Settlement

 Agreement (i) represents a sound exercise of the Debtors’ business judgment, (ii) falls within the

 range of reasonableness, (iii) is fair and equitable and (iv) is in the best interests of the Debtors’

 estates and creditors; and the Court having determined that the legal and factual bases set forth in

 the Motion and at the Hearing establish just cause for the relief granted herein. Based on the

 review of the Motion, the record and the related pleadings, the Court makes the following findings

 and conclusions:

        1.      The Debtors, upon exercising its business judgment, have determined that the

 Stipulation is in the best interest of the Debtors’ creditors and estates.

        2.      Notice of the Motion was properly served on all necessary parties.

        UPON DUE CONSIDERATION OF THE ABOVE, IT IS ORDERED, ADJUDGED

 AND DECREED THAT:

         1.     The Motion is hereby granted.




                                                   11
Case 19-30258-KLP        Doc 1375 Filed 02/20/20 Entered 02/20/20 18:42:10                 Desc Main
                                Document     Page 12 of 24



         2.     Pursuant to Bankruptcy Rule 9019, the Stipulation is APPROVED, and the Debtors

 are authorized to enter into the Stipulation and perform all of their obligations thereunder,

 including granting the releases set forth therein.

         3.     The Debtors are authorized to enter into, perform, execute, and deliver all other

 documents, and take all other actions, necessary to immediately effectuate the Stipulation between

 the parties thereto, in accordance with the terms, conditions, and agreements related thereto, all of

 which are hereby approved, and to otherwise effectuate the relief granted in this Order in

 accordance with the Motion.

         4.     Any applicable stay of this Order is hereby waived.

         5.     This Court shall retain jurisdiction with respect to the terms of the Stipulation and

 this Order.


 ________________
 Richmond, Virginia                     UNITED STATES BANKRUPTCY COURT JUDGE




                                                  12
Case 19-30258-KLP      Doc 1375 Filed 02/20/20 Entered 02/20/20 18:42:10              Desc Main
                              Document     Page 13 of 24




 WE ASK FOR THIS:


 /s/ DRAFT
 Michael A. Condyles, Esq. (VA 27807)
 Peter J. Barrett, Esq. (VA 46179)
 Jeremy S. Williams, Esq. (VA 77469)
 Brian H. Richardson, Esq. (VA 92477)
 KUTAK ROCK LLP
 901 East Byrd Street, Suite 1000
 Richmond, Virginia 23219-4071
 Telephone:      (804) 644-1700
 Facsimile:      (804) 783-6192

 - and -

  Dennis F. Dunne, Esq. (admitted pro hac vice)
  Evan R. Fleck, Esq. (admitted pro hac vice)
  Michael W. Price, Esq. (admitted pro hac vice)
  MILBANK LLP
  55 Hudson Yards
  New York, New York 10001
  Telephone:    (212) 530-5000
  Facsimile:    (212) 530-5219
  Email:        ddunne@milbank.com
                efleck@milbank.com
                mprice@milbank.com

 Co-Counsel for Debtors in Possession


                        CERTIFICATION OF ENDORSEMENT
                     UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

               Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing
 proposed order has been endorsed by or served upon all necessary parties.

                                                    /s/ DRAFT




                                               13
Case 19-30258-KLP   Doc 1375 Filed 02/20/20 Entered 02/20/20 18:42:10   Desc Main
                           Document     Page 14 of 24




                                   EXHIBIT B

                                   Stipulation




                                       14
Case 19-30258-KLP   Doc 1375 Filed 02/20/20 Entered 02/20/20 18:42:10   Desc Main
                           Document     Page 15 of 24
Case 19-30258-KLP   Doc 1375 Filed 02/20/20 Entered 02/20/20 18:42:10   Desc Main
                           Document     Page 16 of 24
Case 19-30258-KLP   Doc 1375 Filed 02/20/20 Entered 02/20/20 18:42:10   Desc Main
                           Document     Page 17 of 24
Case 19-30258-KLP   Doc 1375 Filed 02/20/20 Entered 02/20/20 18:42:10   Desc Main
                           Document     Page 18 of 24
Case 19-30258-KLP   Doc 1375 Filed 02/20/20 Entered 02/20/20 18:42:10   Desc Main
                           Document     Page 19 of 24
Case 19-30258-KLP   Doc 1375 Filed 02/20/20 Entered 02/20/20 18:42:10   Desc Main
                           Document     Page 20 of 24
Case 19-30258-KLP   Doc 1375 Filed 02/20/20 Entered 02/20/20 18:42:10   Desc Main
                           Document     Page 21 of 24
Case 19-30258-KLP   Doc 1375 Filed 02/20/20 Entered 02/20/20 18:42:10   Desc Main
                           Document     Page 22 of 24
Case 19-30258-KLP   Doc 1375 Filed 02/20/20 Entered 02/20/20 18:42:10   Desc Main
                           Document     Page 23 of 24
Case 19-30258-KLP   Doc 1375 Filed 02/20/20 Entered 02/20/20 18:42:10   Desc Main
                           Document     Page 24 of 24
